  UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                    TENNESSEE/EASTERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,
    Plaintiff,

v.                                                  Case No. 17-10103-STA

ZARIUS NORMENT
    Defendant


        ORDER GRANTING MOTION TO CONTINUE SENTENCING AND NOTICE
                          OF RESETTING



       THIS MATTER came on to be heard upon the Defendant’s Motion To continue

Sentencing. It would appear unto this Court that for good cause shown, said motion should be

granted and the sentencing in this matter is continued until July 30, 2019 at 9:00 A.M.



       IT IS SO ORDERED this 19th day of April, 2019




                                            s/S. Thomas Anderson
                                            CHIEF U.S. DISTRICT COURT JUDGE
